Title: James Madison to William Allen, 16 March 1835
From: Madison, James
To: Allen, William


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                16. March 1835.
                            
                        
                        
                            
                        I observe that the price of flour has risen a little. As the advance of the season will soon bring the
                            Northern supplies into market, I think it would be best to take advantage of it, and if you concur in this opinion I will
                            ask the favor of you to dispose of mine.
                        
                        
                            
                                J. M.
                            
                        
                    